Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims (11, 15-21 and 38-46) are allowed as the prior art does not teach or suggest the applicant’s invention. 
The amended claims and the Remarks (dated 12 July 2021) in response to the Non-Final Rejection (dated 12 April 2021) distinguish the Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests:
“A three-dimensional projection apparatus comprising: a display including a display surface having a plurality of subpixels arranged in a grid along a first direction and a second direction substantially orthogonal to the first direction; 
an optical element configured to define a light beam direction of an image light emitted from the subpixels for each strip-shaped region of a plurality of strip-shaped regions extending in the second direction on the display surface; 

a controller configured to: 
acquire information related to a position of a first eye and a second eye of a subject based on a position of a face of the subject, an orientation of the face, or a size of the face, 
generate first correction information, the first correction information indicating a shift amount of a feature point in a first image corresponding to a position of the first eye, 
generate second correction information, the second correction information indicating a shift amount of a feature point in a second image corresponding to a position of the second eye, 
generate third correction information, the third correction information indicating a weighted shift amount, by applying a weighting factor to the first correction information and the second correction information, 
move an image to be displayed by the display surface by the weighted shift amount, and 
control a liquid crystal shutter of the optical element to change portions forming light-blocking surfaces of the optical element in2Docket No.: 005260-K00011 Application No.: 16/467,917 accordance with the third correction information.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN EARLES/Primary Examiner, Art Unit 2625